DETAILED ACTION
	Claims 1-20 are pending.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 3, 5, 7, 12, 13, 15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (US 2001/0044241).
	Regarding claim 1, Saito teaches a cover assembly for an array of batteries comprising a bus bar cover and a terminal cover connected to the busbar cover and moveable back and forth between a closed and open position, the terminal cover covering a terminal of the battery array when in the closed position (par. 9-17, fig. 12).


[AltContent: textbox (Terminal cover)][AltContent: arrow][AltContent: textbox (Bus bar cover)][AltContent: arrow]
    PNG
    media_image1.png
    599
    664
    media_image1.png
    Greyscale


	Regarding claim 3 and 5, Saito teaches a retention assembly 99, 97 that holds the terminal cover in a closed position and includes a first portion 99 on the terminal cover that engages a second portion 97 on an interconnect board to hold the terminal cover in a closed position (par. 9-17, fig. 12).
	Regarding claim 7, Saito teaches that the bus bar cover and terminal cover are monolithic (par. 9-17, fig. 12).

	Regarding claim 13, Saito teaches a bus bar cover that is secured to a battery array to cover at least one bus bar and plurality of battery cell terminals coupled to the bus bar. (par. 9-17, fig. 12). Saito further teaches a first terminal cover covering a positive terminal and a second terminal cover covering a negative terminal wherein both terminal covers cover the terminals in a closed position and can move back and forth (par. 9-17, fig. 12).
	Regarding claim 15, Saito teaches a battery array comprising a bus bar that is attached, an electrical connector 92 that is connected to a terminal of the battery array, and a terminal cover that moves from an open position to a closed position to cover the terminal whereby the bus bar cover is connected to the terminal cover (par. 9-17, fig. 12).
	Regarding claims 18 and 20, Saito teaches a retention assembly 99, 97 that holds the terminal cover in a closed position and includes a first portion 99 on the terminal cover that engages a second portion 97 on an interconnect board to hold the terminal cover in a closed position (par. 9-17, fig. 12).
	
Allowable Subject Matter
Claims 2, 4, 6, 8-11, 14, 16, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB B MARKS/Primary Examiner, Art Unit 1729                                                                                                                                                                                                        /JACOB B MARKS/Primary Examiner, Art Unit 1729